Stark App. No. 1998CA0010. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed September 14, 1998:
“Upon proper motion by Canton Sachsenheim, Inc. and for the cases cited within its Motion to Certify Conflict, particularly the decision by the Eighth Appellate District in Lee v. Peabody’s Inc. *1410(June 9, 1994), Cuyahoga County Court of Appeals No. 65090, unreported, 1994 WL 258640, this court hereby finds that a conflict does exist between the appellate districts of Ohio and the following question is certified to the Ohio Supreme Court for its review:
“Does an adult, who is between 18 and 21 years of age, state a claim for relief against a liquor permit holder under Ohio Revised Code § 4399.18 and § 4301.22 when the adult has become voluntarily intoxicated and incurred self-inflicted injuries or death?”
Resnick and F.E. Sweeney, JJ., dissent.